 


109 HR 1520 IH: Paperwork Relief for Small Businesses Act of 2005
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1520 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Lewis of Kentucky introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the tax on distilled spirits, wine, and beer to be collected quarterly from certain small taxpayers. 
 
 
1.Short titleThis Act may be cited as the Paperwork Relief for Small Businesses Act of 2005.  
2.Tax on distilled spirits, wine, and beer collected quarterly from small taxpayers 
(a)In generalSubsection (d) of section 5061 of the Internal Revenue Code of 1986 (relating to time for collecting tax on distilled spirits, wines, and beer) is amended by adding at the end the following new paragraph: 
 
(6)Quarterly payments from small taxpayers 
(A)In generalIn the case of a small taxpayer, paragraphs (1), (2), and (3) shall each be applied by substituting calendar quarter for semimonthly period each place it appears therein. 
(B)Small taxpayerFor purposes this paragraph, the term small taxpayer means any person for any calendar year if— 
(i)such person reasonably expects (as of the beginning of the calendar year) $50,000 or less to be due from such person under this subsection during such calendar year, and 
(ii)$50,000 or less was due from such person under this subsection during the previous calendar year. 
(C)No application after limit exceededSubparagraph (A) shall not apply to any small taxpayer for any portion of the calendar year following the first date on which the aggregate amount of tax due under this subsection from such person during such calendar year (determined after application of subparagraph (A)) exceeds $50,000. 
(D)Coordination with special rule for SeptemberParagraph (4) shall not apply to taxes for any period which is included in a calendar quarter with respect to which this paragraph applies.. 
(b)Effective dateThe amendments made by this section shall take effect on December 31, 2005.  
 
